1. A petition for the writ of mandamus against the principal of a named high school, without alleging the high school to be a part of the State School System, was subject to general demurrer.
(a) This court cannot take judicial cognizance that a named high school is a part of the State School System.
        No. 15847. JUNE 10, 1947. REHEARING DENIED JULY 11, 1947.
J. I. Matheson filed a petition for the writ of mandamus against T. M. Brady, alleging that Brady was the principal of the Forest Park High School, and as such, had refused to permit his daughter to continue attending her classes there while dressed in "slacks;" and insisting that such act was in violation of certain provisions of the Constitutions of the United States and of the State of Georgia.
The trial judge sustained a general demurrer to the petition on the ground that it did not show Brady to be such a public official as was subject to the writ of mandamus.
In the briefs of both parties, each assumes that the Forest Park High School is a part of the State School System, and accordingly they predicate their contentions that the principal of such school was, *Page 501 
of was not, such an officer as would be subject to the writ of mandamus. By the view we take of this case we do not deem it essential to reach that question for determination.
The petition merely sets forth that Brady is the Principal of the Forest Park High School. There is no allegation that it is a part of the State School System, either as a county-wide school system, or as an independent school system; and, in the absence of such allegation, there is no official duty alleged. Code, § 64-101; Atlantic Ice  Coal Corp. v. Decatur, 154 Ga. 882
(115 S.E. 912). There is nothing in the petition that designates the Forest Park High School as being a part of the State School System, any more than as a private school. Even though, in fact, it be a part of the State School System, this court could not take judicial cognizance thereof under the Code, § 38-112.
Judgment affirmed. All the Justices concur.